          Case 3:20-cv-00806-EMC Document 49-1 Filed 08/28/20 Page 1 of 3



 1   Abbas Kazerounian, Esq. (SBN: 48522)
     ak@kazlg.com
 2
     KAZEROUNI LAW GROUP, APC
 3   245 Fischer Avenue, Suite D1
 4   Costa Mesa, CA 92626
     Telephone: 800.400.6808
 5
     Facsimile: 800.520.5523
 6
     Yana A. Hart, Esq. (SBN: 306499)
 7   yana@kazlg.com
 8   KAZEROUNI LAW GROUP, APC
     2221 Camino Del Rio South, Suite 101
 9   San Diego, CA 92108
10   Office Number: (619) 233-7770
     Office Fax Number: 619) 297-1022
11
12   Counsel for Plaintiffs & the Class
13
14
15
                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
16
17   MISHARI ALEISA and NICOLE                              Case No.: 3:20-cv-00806-EMC
18   BELLUOMINI, individually and on
     behalf of all others similarly
19                                                          DECLARATION OF YANA A. HART IN
     situated,
20                                                          SUPPORT OF PLAINTIFFS’
                                                            OPPOSITION TO DEFENDANT,
                             Plaintiffs,
21                                                          SQUARE, INC.’S MOTIONS TO STAY
22           v.                                             PENDING THE SUPREME COURT’S
                                                            DECISION IN FACEBOOK, INC. V.
23   SQUARE, INC., a Delaware                               DUGUID AND/OR THE FCC’S
24   Corporation,                                           DEFINITION OF ATDS

25                         Defendant.
26
27
28

      ______________________________________________________________________________________________________
      DECLARATION OF YANA A. HART                    - 1 of 3 -                  3:20-cv-00806-EMC
          Case 3:20-cv-00806-EMC Document 49-1 Filed 08/28/20 Page 2 of 3



 1                                 DECLARATION OF YANA A. HART
 2   I, Yana A. Hart, declare:
 3   1. I am an attorney admitted to the State Bar of California, and have been a
 4      member in good standing since my admission. I am licensed before this Court,
 5      and I am also admitted to the Ninth Circuit Court of Appeals. I am a senior
 6      associate attorney with the law firm, Kazerouni Law Group, APC and an
 7      attorney for plaintiffs, Mishari Aleisa and Nicole Belluomini (“Plaintiffs”) and
 8      the proposed class.
 9   2. I have personal knowledge of the following facts, and if called upon as a
10      witness, I could and would competently testify thereto, except as to those
11      matters, which are explicitly set forth as based upon my information and belief,
12      and as to such matters, I am informed and believe that they are true and correct.
13   3. I submit this declaration in support of Plaintiffs’ Opposition to Defendant
14      Square, Inc.’s Motion(s) to Stay Pending the Supreme Court’s Decision in
15      Facebook, Inc. v. Duguid and/or the FCC’s Definition of ATDS.
16   4. The Complaint for this matter was filed on February 3, 2020. (Dkt. 1)
17   5. On April 17, 2020, Defendant, Square, Inc. filed a motion to dismiss pursuant to
18      Fed. R. Civ. P. 12(b)(1) [as to Plaintiff Belluomini’s claims only]. [Dkt. 23]
19   6. On May 11, 2020, Defendant, Square, Inc. filed its first motion to stay under the
20      primary jurisdiction doctrine, pending the FCC’s clarification of the definition of
21      ATDS. [Dkt. 25]
22   7. On May 14, 2020, Plaintiffs served Defendant, Square, Inc. with jurisdictional
23      discovery.
24   8. On May 21, 2020, I attended the Court’s Case Management Conference together
25      with Abbas Kazerounian, during which the Court allowed the parties to conduct
26      limited jurisdictional discovery.
27   9. On August 7, 2020, I attended a video deposition of Defendant, Square, Inc.’s
28      Fed. R. Civ. P. 30(b)(6) deponent, Mr. Yu Shan Fung, held remotely.

      ______________________________________________________________________________________________________
      DECLARATION OF YANA A. HART                    - 2 of 3 -                  3:20-cv-00806-EMC
          Case 3:20-cv-00806-EMC Document 49-1 Filed 08/28/20 Page 3 of 3



 1   10. A true and correct copy of the relevant excerpts from the video deposition of
 2      Mr. Yu Shan Fung is attached hereto, as Exhibit 1.
 3   11.On August 7, 2020, Defendant, Square, Inc. filed its second Motion to Stay
 4      Pending Supreme Court Decision in Facebook v. Duguid and/or FCC’s
 5      Definition of ATDS. [Dkt. 42].
 6   12. On July 28, 2020, our office was served with interrogatories, requests for
 7      production and for inspection on both representative plaintiffs which go beyond
 8      the issue of standing.
 9   13. A subpoena may be needed to obtain the complete records of all text messages
10      received by Plaintiffs, especially since Defendant, Square Inc. indicated that
11      there may be other messages that have not been produced.
12   14. Further, Plaintiffs anticipate needing to serve a subpoena to Defendant, Square
13      Inc.’s vendors after the Court allows the parties to begin class discovery.
14   15. Should this case be placed in limbo pending the decision in Facebook v. Duguid
15      and/or FCC’s Definition of an ATDS, the parties may be unable to obtain the
16      pertinent records needed for the class and/or Plaintiffs.
17   16. In my experience, most carriers do not keep the copies of text messages records
18      forever, the evidence may be (and likely be) lost, should this matter be stayed.
19   17. I declare under the penalty of perjury under the laws of California and the
20      United States of America that the foregoing is true and correct, and that this
21      declaration was executed on Friday, August 28, 2020.
22
                                                            By: /s/ Yana A. Hart
23
                                                                Yana A. Hart, Esq.
24                                                              Attorney for Plaintiff
25
26
27
28

      ______________________________________________________________________________________________________
      DECLARATION OF YANA A. HART                    - 3 of 3 -                  3:20-cv-00806-EMC
